Ceasesbatailo-PuldmosBraxand Quuntynéheark-ef Genrtred on FLSD Docket 08/20/2019 Page 1 of 3

 

Georges Roumain Plaintiff vs. Federal Express Corporation Defendant

 

Broward County Case Number; CACE19014382

State Reporting Number: 062019CA014382AXXXCE
Court Type: Civil

Case Type: Other - Discrimination Employment or Other
Incident Date: N/A

Filing Date: 06/28/2019

Court Location: Central Courthouse

Case Status: Pending

Magistrate Id / Name: N/A

Judge ID / Name: 13 Robinson, Michael A.

 

; = Party(ies)

Party Type Party Name © Address
Plaintiff Roumain, Georges
Defendant Federal! Express Corporation

@ Attorneys / Address
* Denotes Lead Attorney

Total: 2

 

 

 

 

https://www. browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTAINDY4M...

 

(
= Disposition(s) Total: 0
Date Statistical Closure(s)
Date Disposition{s) View Page(s)
= Event(s) & Document(s) toa
8/19/2019
Caxesdetail9-PubtizOSanien Qaewnelerk df Ooatered on FLSD Docket 08/20/2019 Page 2 ef 3

Date

07/16/2019

07/16/2019

07/09/2019

07/09/2019

07/09/2019

06/28/2019

06/28/2019

06/28/2019

 

Description

Filing Fee

Summons Issued Fee

Notice of Filing Designation of Emailing
Addresses

eSummons Issuance

Notice of Taking Deposition

Civil Cover Sheet

Complaint (eFiled)

Notice of Service of Interrogs

Additional Text View Pages

Payor: CHAD
JUSTICE ; Userid:
CTS-fg/t ; Receipt:
20191FA1A095983;

Amount: $401.06

Payor: CHAD
JUSTICE ; Userid:
CTS-fg/t ; Receipt:
20191FA1A095983:

Amount: $10.00

CORPORATE |
REPRESENTATIVE

Party: Plaintiff

Roumain, Georges

Federal Express i 3
Corporation

CORPORATE & 4
REPRESENTATIVE

Party: Plaintiff
Roumain, Georges

COMPLAINT AND i 14
DEMAND FOR

JURY TRIAL

Party: Plaintiff

Roumain, Georges

FEDERAL & 2
EXPRESS

CORPORATION

Party: Plaintiff

Roumain, Georges

 

https://www. browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTAINDY4M... 8/19/2019
CAs@B@ AiL9Rbhe ORs Coontyttatklo5 Caurtered on FLSD Docket 08/20/2019 Page Boff33

Date Description Additional Text View Pages
06/28/2019 Request for Production of Documents FEDERAL i 9
EXPRESS
CORPORATION

Party: Plaintiff
Roumain, Georges

 

= Hearing(s) ee

 

There is no Disposition information available for this case.

 

= Related Case(s) Total: 0

 

There is no related case information available for this case.

 

 

https://www. browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=-MTAINDY4M... 8/19/2019
